— This case was submitted to the jury on the theories that they might find that either the defendant’s engineer or the defendant’s conductor was guilty of negligence in the handling of the train, and so caused plain tiff’s injuries. We fail to find in the record any evidence of negligence on the part of either the engineer or the conductor. W e are of opinion, therefore, that the judgment and order must be reversed, and the complaint dismissed, with costs. Judgment and order reversed, and complaint dismissed, with costs. Jenks, P. J., Burr, Carr, Richand Stapleton, JJ., concurred.